PTET ASML Fen at A coc Rr

|

7

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

!

i

MAY 16 2otg |

UNITED STATES DISTRICT COURT |L. |

cL E Fak US DISTRICT COU

SOUTHERN DISTRICT OF CALIFORNIA 5 SOUTHERN DIST ea OF CALIES
Dt

FAN masa Here one

 

 

be een

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CA
(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or After November 1, 1987)

PABLO MALPICA-BASILIO (1)

aka Pablo Mapilca-Basilio Case Number: 3:19-CR-07073-AJB

Kathryn A. Thickstun

Defendant’s Attorney
REGISTRATION NO.

CT] -
THE DEFENDANT:
admitted guilt to violation of ailegation(s) No. One and Two

LJ was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

May 13,2019

C of oh L Sentence 7

_JAITIED STATES BATTAGL
TIED STATES DISTRICY JUDGE

 
1

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: PABLO MALPICA-BASILIO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07073-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served, Concurrent with Criminal Case#19cr0575-AJB .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl at A.M. on

 

 

C) as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
CL] as notified by the United States Marshal.
Ol as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07073-AJB
